Citation Nr: 0110364	
Decision Date: 04/09/01    Archive Date: 04/17/01	

DOCKET NO.  00-11 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


INTRODUCTION

The veteran had active service from August 1987 to July 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.


REMAND

The record reflects that the veteran reopened his claim in 
November 1999 for a total rating based upon individual 
unemployability due to service-connected disabilities.  
Service connection is in effect for left posterolateral 
herniated nucleus pulposus at L5 - S1, evaluated as 60 
percent disabling; left knee meniscal tear with chronic 
synovitis with intraarticular effusion, evaluated as 30 
percent disabling; residual of a scar laceration on the 
distal aspect of the eyebrow on the right side, evaluated as 
10 percent disabling; and status post left thumb fracture, 
evaluated as noncompensably disabling.  The combined service-
connected evaluation is 80 percent.

The most recent examinations were accomplished in October 
1998.  These examinations addressed the veteran's low back 
disability and the residual scar laceration.  The record does 
not contain anymore recent medical evidence evaluating the 
veteran's service-connected disabilities.  The VA's duty to 
assist claimants has recently been reaffirmed and clarified.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).

In light of the above, the appeal is REMANDED to the RO for 
the following:  

1.  The veteran should be afforded a VA 
examination to determine the nature and 
extent of his service-connected left 
posterolateral herniated nucleus pulposus 
at L5 - S1, left knee meniscal tear with 
chronic synovitis with intra-articular 
effusion, and status post left thumb 
fracture.  The claims file must be made 
available to the examiner for review and 
the examination report should reflect 
that such review was accomplished.  All 
indicated tests and studies should be 
performed and all findings reported in 
detail.  The examiner should identify all 
symptoms that are related to the 
veteran's service-connected low back, 
left knee, and left thumb disabilities, 
including setting forth in degrees of 
excursion any limitation of motion of the 
affected joints.  The examiner is also 
requested to:  (1) Express an opinion as 
to whether pain that is related to the 
veteran's service-connected low back, 
left knee, or left thumb disabilities 
could significantly limit the functional 
ability of the affected joints during 
flareups or when the joints are used 
repeatedly over a period of time, and 
express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to pain on use or 
during flareups; (2) determine whether as 
a result of the service-connected low 
back, left knee, or left thumb 
disabilities these joints exhibit 
weakened movement, excess fatigability, 
or incoordination, and express these 
determinations, if feasible, in terms of 
the additional loss of range of motion 
due to any weakened movement, excess 
fatigability, or incoordination.  If the 
examiner is unable to offer an opinion 
with respect to whether or not these 
factors result in additional loss of 
range of motion it should be so stated.  
The examiner should also express an 
opinion as to any effect the veteran's 
service-connected left posterolateral 
herniated nucleus pulposus at L5 - S1, 
left knee meniscal tear with chronic 
synovitis with intra-articular effusion, 
and status post left thumb fracture have 
on the veteran's ability to obtain and 
retain gainful employment.  A complete 
rationale should be provided for any 
opinion offered.

2.  Then, after ensuring that the 
provisions of the VCAA have been complied 
with, the RO should readjudicate the 
issue on appeal.

3.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, both the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




